DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 and 06/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (U.S. 3,908,139)
In regards to claim 1. Duncan discloses a tool (10) having a motor (26), the tool comprising: a nose housing (14); a housing (12) including an aperture (at least elements 50, 52, and 56) adapted to receive a fastener (122) that is adapted to apply a clamping force (col 3 line 65-col 4 lines 22); an insert (78) disposed within the aperture, the insert having opposing first (side opposite of boss 88 on insert 78) and second sides (side with boss 88), wherein the first side is adapted to be disposed proximal to a head of the fastener (as illustrated in at least fig. 3 the first side is proximal the fastener), and the second side is adapted to be disposed proximal to the motor (as illustrated in at least fig. 3 the second side is proximal the motor).
In regards to claim 3. Duncan discloses The tool of claim 1, wherein each of the nose housing and the insert is composed of a material resistant to creep and stress relaxation (see at least col 3 lines 3-10 and claim 6 and 7).
In regards to claim 4. Duncan discloses The tool of claim 1, wherein each of the nose housing and the insert is composed of metal (col 3 lines 3-10).
In regards to claim 5. Duncan discloses The tool of claim 1, wherein the housing is composed of plastic (col 1 lines 9-25).
In regards to claim 6. Duncan discloses The tool of claim 1, wherein the fastener is threadably coupled to the nose housing (see at least col 3 lines 3-10 and col 3 lines 30-38).

Claim(s) 10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. 2005/0269117).

In regards to claim 10. Sato discloses an insert (44) adapted to be disposed in a housing aperture (21b) of a tool (1), the insert comprising: first (the side adjacent the head of fastener 22) and second (side opposite the first side) opposing sides, wherein the first side is adapted to be disposed proximal to a head (22 fig. 4) of a fastener (fig. 4) that applies a clamping force (see at least paragraph 58, an d59), and the second side is adapted to be disposed proximal to a motor (24) of the tool; an insert aperture (illustrated in at least fig. 4 element 44 is a collar extending around fastener 22, as such element 44 has an aperture embodied as a through hole) extending through the insert and that is adapted to receive the fastener (fig. 4); and an exterior surface (outside of collar 44 in contact with at least element 21b, ) corresponding to the housing aperture (illustrated in at least fig. 4).
In regards to claim 14. Sato discloses The insert of claim 10, Sato discloses wherein the insert has a substantially circular cross-section (illustrated in at least fig. 4 and fig. 6 the collar 44 surrounds the bolt 22).
In regards to claim 15. Sato discloses The insert of claim 10, Sato discloses wherein the insert is composed of a material resistant to creep and stress relaxation (see at least paragraph 57).
In regards to claim 16. Sato discloses The insert of claim 10, Sato discloses wherein the insert is composed of a metal material (see at least paragraph 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (U.S. 3,908,139) in view of Sato (U.S. 2005/0269117).

In regards to claim 7. Duncan discloses The tool of claim 1, Duncan does not disclose further comprising a seal disposed between the insert and the head of the fastener .
Sato teaches a seal (42) disposed between the insert and the head of the fastener (illustrated in at least fig. 4 insert 44 and seal 42 fastener head 22 and 45).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Duncan to include the O-ring of Sato for the purpose of elastic compensation between the housings, and to elastically support the fastener within the housing to allow for some movement between parts which is likely to happen with vibration and heat as elements expand and contract, as such it would have been obvious to provide an elastic O-ring seal to compensate for this movement as taught in the art and would have been known to one of ordinary skill. See at least paragraph 57 and 58 of Sato. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) 
In regards to claim 8. Duncan in view of Sato discloses The tool of claim 7, Sato further teaches wherein the seal is an O-ring (element 42 is a rubber ring per at least paragraph 57 this is equivalent to an O-ring.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2005/0269117) in view of Mancini (U.S. 2020/0131937).

In regards to claim 11. Sato discloses The insert of claim 10, Sato does not disclose wherein the insert is bonded to the housing.
Mancini teaches bonding an insert to the aperture of the housing (see at least paragraphs 22, 30, 46) 
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Sato with the teachings of Mancini such that the insert is bonded within the aperture of the housing for retaining the insert within the aperture as taught by Mancini see at least paragraphs 22, 30 and 46. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (U.S. 3,908,139)  in view of Szczukowski (U.S. 6,280,132 ). 

In regards to claim 2. Duncan discloses The tool of claim 1, Duncan does not disclose wherein the insert includes a chamfer at the first side.
Szczukowski teaches wherein the insert includes a chamfer (22) at the first side (illustrated in at least fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Duncan to include a chamfer on the first side of the insert as taught by Szczukowski, for the purpose of reducing play and assist in alignment between the fastener and the insert as taught in at least col 4 lines 43-60.
In regards to claim 9. Duncan discloses The tool of claim 1, Duncan does not disclose wherein the insert includes a barb disposed on an exterior surface of the insert.
Szczukowski teaches wherein the insert includes a barb (at least elements 36, 37 and 38) disposed on the exterior surface (illustrated in at least fig. 3) of the insert.
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Duncan with the teachings of Szczukowski to include a barb on the exterior surface of the insert for the purpose of fixing the insert within the aperture as taught by Szczukowski in at least col 6 lines 53-67.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2005/0269117) in view of Szczukowski (U.S. 6,280,132 ). 

In regards to claim 12. Sato discloses The insert of claim 10, Sato does not disclose wherein the first side of the insert includes a chamfer.
Szczukowski teaches wherein the first side of the insert includes a chamfer (22 illustrated in at least fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Sato to include a chamfer on the first side of the insert as taught by Szczukowski, for the purpose of reducing play and assist in alignment between the fastener and the insert as taught in at least col 4 lines 43-60.
In regards to claim 13. Sato discloses The insert of claim 10, Sato does not disclose further comprising a barb disposed on the exterior surface.
Szczukowski teaches an insert with a barb (at least elements 36, 37 and 38) disposed on the exterior surface (illustrated in at least fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Sato with the teachings of Szczukowski to include a barb on the exterior surface of the insert for the purpose of fixing the insert within the aperture as taught by Szczukowski in at least col 6 lines 53-67.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731